                   IN THE UNlT~D STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                NO. 5:19-CR-00218-D-1

UNITED STATES OF AMERICA

               v.

ALEXIS GILBERTO ROMERO-
GONZALEZ
    a/k/a "Benjamin Cabral Luna"


                          FINAL ORDER OF FORFEITURE


      WHEREAS, on July 14, 2020, this Court entered a Preliminary Order of

Forfeiture pursuant to the provision of 21 U.S.C. § 853, based upon the defendant's

plea of guilty to an offenses in violation of 21 U.S.C. § 841(a)(l) and 846, and further

evidence of record and as presented by the Government, the following property was

forfeited to the United States, to wit:

      Property Seized from 610 Ballahack Road, Chesapeake, VA on 2/6/19:

      a) $21,523.50 in United States Currency;

      b) One Springfield, model XD, .45 caliber, semiautomatic pistol, serial
         number XD805967;

      c)     One Haskell, model JS-45, .45 caliber, semiautomatic pistol, serial number
             032310;

      d) One Smith and Wesson, model 1006, 10mm caliber, semiautomatic pistol,
         serial number TEV2033; and

      e) Any and all related ammunition.



                                            1



           Case 5:19-cr-00218-D Document 66 Filed 11/17/20 Page 1 of 4
       Property Seized from Hunt County. TX on 12/15/18

       f)     $129,000.00 in United States Currency seized from a Chevrolet Equinox;
              and

       g) $300,020.00 in United States Currency seized from an Infiniti Q40.

      Vehicles Seized during the Course of the Investigation:

       h) 2008 Toyota Tacoma with trap, VIN 5TENX22N58Z559299;

      i)      2005 Ford Ranger with trap, VIN 1FTYR10D05PA93831;

      j)      2001 Ford Ranger with trap, VIN 1FTYR10U71TA16990; and

       k) 1999 Ford Ranger with trap, VIN 1FTYR14V4XTA19261.

      AND WHEREAS, the United States published notice of this forfeiture at the

www.forfeiture.gov web site for at least 30 consecutive days, between July 22, 2020

and August 20, 2020, as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules

for Admiralty of Maritime Claims and Asset Forfeiture Actions, and said published

notice advised all third parties of their right to petition the court within sixty (60)

days from the first day of the publication date for a hearing to adjudicate the validity

of their alleged legal interest in the forfeited property;

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject vehicle, a 2008 Toyota Tacoma with trap, VIN 5TENX22N58Z559299, on

July 21, 2020 while in the custody of the U.S. Marshall's Service [DE #57].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject vehicle, a 2005 Ford Ranger with trap, VIN 1FTYR10D05PA93831, on

July 21, 2020 while in the custody of the U.S. Marshall's Service [DE #56].




                                            2



            Case 5:19-cr-00218-D Document 66 Filed 11/17/20 Page 2 of 4
      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject vehicle, a 2001 Ford Ranger with trap, VIN 1FTYR10U71TA16990, on

July 21, 2020 while in the custody of the U.S. Marshall's Service [DE #55].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject vehicle, a 1999 Ford Ranger with trap, VIN 1FTYR14V4XTA19261, on

July 21, 2020 while in the custody of the U.S. Marshall's Service [DE #54].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject $21,523.50 US in Currency on July 21, 2020 while in the custody of the

U.S. Marshall's Service [DE #53].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject $129,000.00 in US Currency on July 21, 2020 while in the custody of the

Federal Bureau of Investigation [DE #61].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject $300,020.00 in US Currency on July 21, 2020 while in the custody of the

U.S. Marshall's Service [DE #62].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was made on

the subject firearms and ammunition [listed above as items (b)- (d)] on July 21, 2020

while in the custody of the Federal Bureau of Investigation [DE #58].

      AND WHEREAS, service of the Preliminary Order of Forfeiture was attempted

on the following potential claimants at their last known address of record via U.S.

Mail, certified mail, return receipt requested on October 5, 2020 to: Toribio Gaspar




                                         3



       Case 5:19-cr-00218-D Document 66 Filed 11/17/20 Page 3 of 4
Germeno Tuero, Tinoco Bramador Gaston, Maramotto Drolas Pompilii, and Ernesto

A Virgen De La Toba [DE 64].

      AND WHEREAS, it appears from the record that no claims, contested or

otherwise, have been filed for any of the subject property described in this Court's

July 14, 2020 Preliminary Order of Forfeiture;

      AND WHEREAS, the Court finds that the defendant has a forfeitable interest

in the property, and that no amendment to the Preliminary Order of Forfeiture is

necessary to account for any third-party rights.

      It is HEREBY ORDERED, ADJUDGED and DECREED:

      1.     That the subject property listed in the July 14, 2020 Preliminary Order

of Forfeiture is hereby forfeited to the United States. The United States Department

of Justice, Federal Bureau of Investigation or the United States Marshal's Service is

directed to dispose of the property according to law, including destruction.

      2.     That any and all forfeited funds shall be deposited by the United States

Department of Justice, Federal Bureau of Investigation or the United States

Department of Treasury as soon as located or recovered into the Department of

Justice's Assets Forfeiture Fund or the Department of Treasury's Assets Forfeiture

Fund in accordance with 28 U.S.C. § 524(c) and 21 U.S.C. § 881(e).

      The Clerk is hereby directed to send copies of this Order to all counsel of record.

      SO ORDERED this _j_J_ day of_+-Fe~b~r:__,v.....,Q.A~.~-----'' 2020.



                                        J     S C. DEVER III
                                        United States District Judge

                                           4



       Case 5:19-cr-00218-D Document 66 Filed 11/17/20 Page 4 of 4
